 


110 HR 3594 IH: America's Heroes Tax Relief Act of 2007
U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3594 
IN THE HOUSE OF REPRESENTATIVES 
 
September 19, 2007 
Mr. Lampson introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent law the penalty-free distributions from retirement plans to individuals called to active duty. 
 
 
1.Short titleThis Act may be cited as the America's Heroes Tax Relief Act of 2007. 
2.Penalty-free distributions from retirement plans to individuals called to active duty made permanent law 
(a)In generalSubparagraph (G) of section 72(t)(2) of the Internal Revenue Code of 1986 is amended by striking clause (iv). 
(b)Effective dateThe amendment made by this section shall apply to distributions after December 31, 2007. 
 
